Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 2, 2020

                                    No. 04-19-00807-CV

                        IN THE INTEREST OF J.M.T., A CHILD,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-00140
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

Appellant Dad filed a notice of appeal challenging the trial court’s “Order of Termination”
signed on October 29, 2019.
        The clerk’s record includes the trial court’s handwritten notes from that date, but a
judge’s notes “are not the kind of document[] that constitute[s] a judgment, decision or order
from which an appeal may be taken.” See Goff v. Tuchscherer, 627 S.W.2d 397, 398–99 (Tex.
1982); In re Rivera, No. 04-12-00025-CV, 2012 WL 219591, at *1 (Tex. App.—San Antonio
Jan. 25, 2012, no pet.) (mem. op.) (“A copy of the judge’s notes in place of an order is not
sufficient.”); see also In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.)
(“[A] judge’s notes are for his or her own convenience and form no part of the record.”).
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a). If Appellant does not timely provide written proof as ordered, this appeal will be
dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court